NUMBER 13-14-00689-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


FRANKIE WAYNE NEALY,                                                        Appellant,

                                          v.

ROBIN MICHELLE NEALY,                                                        Appellee.


                    On appeal from the 36th District Court
                       of San Patricio County, Texas.



                         ORDER OF ABATEMENT
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

      This cause is before the Court on appellant’s motion to abate the appeal to correct

an inaccuracy in the reporter’s record. The reporter’s record in this cause was filed on

January 5, 2015. Appellant has advised this Court that the reporter’s record contains

two inaccuracies. The motion indicates that appellant has attempted to confer with
appellee for correction of the record, but there has been no agreement.

       Texas Rule of Appellate Procedure 34.6(e)(1) provides that the parties may agree

to correct an inaccuracy in the reporter’s record without the court reporter’s recertification.

See TEX. R. APP. P. 34.6 (e)(1). Texas Rule of Appellate Procedure 34.6(e)(3) provides

that if a dispute arises after the reporter’s record has been filed in the appellate court, the

Court may submit the dispute to the trial court for resolution.          See Id. 34.6 (e)(3).

Correction of an inaccuracy in the reporter’s record, thus, must be resolved by agreement

of the parties or by the trial court.

       Accordingly, this appeal is ABATED and the cause REMANDED to the trial court.

Upon remand, the judge of the trial court shall immediately cause notice to be given and

conduct a hearing to determine (1) whether inaccuracies exist in the reporter’s record,

and if so, whether the parties can agree to correct any of them without the court reporter’s

recertification; and (2) to settle the dispute if inaccuracies exist in the reporter’s record

and the parties cannot agree on whether or how to correct any of them. See Id. 34.6(e).

Otherwise, the trial court shall determine what steps are necessary to ensure the prompt

preparation of a complete reporter’s record and shall enter any orders required to avoid

further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order. Should the trial court require more

time to comply with the directions of this Court, it shall request an extension prior to the

expiration of this deadline.

                                              2
      IT IS SO ORDERED.

                              PER CURIAM

Delivered and filed the
8th day of April, 2015.




                          3